MlKELL, Judge.
The Supreme Court granted certiorari in this case, and in Harris v. State,1 reversed the judgment of this Court. Therefore, we vacate *898our earlier opinion2 and adopt the judgment of the Supreme Court as our own.
Decided May 6, 2010.
Michael R. McCarthy, for appellant.
KermitN. McManus, District Attorney, John S. Helton, Assistant District Attorney, for appellee.

Judgment reversed.


Smith, P. J., and Adams, J., concur.


 286 Ga. 245 (686 SE2d 777) (2009).


 Harris v. State, 295 Ga. App. 727 (673 SE2d 76) (2009).